The Court,
because it did not appear that the sale was illegal, Sustained the exceptions.
*524In a suit on the account, or on the notes, the court would have separated the items, and given judgment for what was legal. A mortgage made to secure the account, would have been valid. This mortgage is collateral to the notes, and if any part of the claim is good it is sufficient to sustain the mortgage. Robinson v. Bland, 2 Bur. 1077. Yundt v. Roberts, 5 S. & R. 139. Chase v. Burkholder, 18 Penn. State R. 48. Garrett v. Godfrey, 6 Foster, 415. Carleton v. Woods, 8 Foster, 290. Smith v. Joyce, 12 Barb. 21. The case of Perkins v. Cummings, 2 Gray, 258, was an action upon the note itself.
Robinson, for the defendants.
Metcalf, J.
Part of the consideration of the notes which the mortgage of the replevied property was given to secure was spirituous liquors sold in violation of law. The notes are therefore wholly void, and the mortgage is therefore wholly void.
That the note is wholly void is shown by the decisions, ancient and modern. Fetherstone v. Hutchinson, 3 Leon. 128, 222. Perkins v. Cummings, 2 Gray, 258 & cases there cited. That the mortgage given to secure the note is also wholly void ia shown by the case of Denny v. Dana, 2 Cush. 160.

Exceptions overruled.